Case 15-39575        Doc 46     Filed 04/16/19     Entered 04/16/19 12:59:28          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 39575
         Marilyn E Taylor-Heard

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/20/2015.

         2) The plan was confirmed on 01/21/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/11/2016, 11/10/2016, 09/21/2017, 02/22/2018, 08/02/2018.

         5) The case was Dismissed on 12/13/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-39575              Doc 46          Filed 04/16/19    Entered 04/16/19 12:59:28                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $14,422.50
           Less amount refunded to debtor                                  $427.35

 NET RECEIPTS:                                                                                             $13,995.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $612.46
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,612.46

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured      2,463.15       2,605.03         2,605.03        267.77        0.00
 American InfoSource LP as agent for       Unsecured         775.40        733.17           733.17          75.36       0.00
 Caliber Home Loans, In                    Unsecured           0.00           NA               NA            0.00       0.00
 Cap1/Carsn                                Unsecured          53.00           NA               NA            0.00       0.00
 Cap1/carsn                                Unsecured           0.00           NA               NA            0.00       0.00
 Cbe Group                                 Unsecured         214.60           NA               NA            0.00       0.00
 Chld/Cbna                                 Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         750.00      1,058.80         1,058.80        108.84        0.00
 Eos Cca                                   Unsecured         194.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured         704.47        671.20           671.20          69.00       0.00
 Illinois Tollway                          Unsecured         600.00           NA               NA            0.00       0.00
 Internal Revenue Service                  Priority       5,487.80       5,585.06         5,585.06      5,585.06        0.00
 Internal Revenue Service                  Unsecured           0.00         79.25            79.25           8.15       0.00
 Lindia LLC                                Unsecured           0.00      1,963.29         1,963.29        201.81        0.00
 Lou Harris Company                        Unsecured         435.00           NA               NA            0.00       0.00
 Mcsi Inc                                  Unsecured         250.00           NA               NA            0.00       0.00
 Merchants Credit Guide                    Unsecured         615.00           NA               NA            0.00       0.00
 Nicor Gas                                 Unsecured           0.00        680.09           680.09          69.91       0.00
 Quantum3 Group                            Unsecured      1,367.62            NA               NA            0.00       0.00
 Quantum3 Group                            Unsecured           0.00      1,367.62         1,367.62        140.58        0.00
 Resurgent Capital Services                Unsecured         727.00        692.73           692.73          71.21       0.00
 Sears/Citibank SD                         Unsecured           0.00           NA               NA            0.00       0.00
 Sprint                                    Unsecured      1,900.00            NA               NA            0.00       0.00
 Sprint Corp                               Unsecured         954.74        954.74           954.74          98.14       0.00
 SYNCB/Empire                              Unsecured           0.00           NA               NA            0.00       0.00
 TD Bank USA NA                            Unsecured           0.00        365.60           365.60          37.58       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured           0.00        593.73           593.73          61.04       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,853.83       3,447.56         2,853.83      2,450.57     137.67
 Wells Fargo Home Mortgage                 Unsecured           0.00           NA               NA            0.00       0.00
 West Asset Management                     Unsecured           0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-39575        Doc 46      Filed 04/16/19     Entered 04/16/19 12:59:28             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,853.83          $2,450.57           $137.67
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $2,853.83          $2,450.57           $137.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,585.06          $5,585.06              $0.00
 TOTAL PRIORITY:                                          $5,585.06          $5,585.06              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,765.25          $1,209.39              $0.00


 Disbursements:

         Expenses of Administration                             $4,612.46
         Disbursements to Creditors                             $9,382.69

 TOTAL DISBURSEMENTS :                                                                     $13,995.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
